Case 18-01416-TLM        Doc 30   Filed 03/08/19 Entered 03/08/19 09:47:56          Desc Main
                                  Document     Page 1 of 4


Matthew T. Christensen, ISB: 7213
Chad R. Moody, ISB: 9946
ANGSTMAN JOHNSON
199 N. Capitol Blvd, Ste. 200
Boise, ID 83702
Phone: (208) 384-8588
Fax: (208) 853-0117
Email: chad@angstman.com

Attorneys for Debtor in Possession

                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

In re:                                           Case No. 18-01416-TLM

FATTY’S BAR, LLC,                                Chapter 11

                       Debtor.



                             DEBTOR’S MOTION TO DISMISS



          The Debtor in Possession, Fatty’s Bar, LLC, by and through its counsel of record,

ANGSTMAN JOHNSON, moves this court to dismiss this matter pursuant to 11 U.S.C. §§ 349,

305(a), 349, 707(b)(1), 1112(b)(1), Federal Rules of Bankruptcy Procedure Rule 1017 and

F.R.Civ.P. 41(2).

          The Debtor in this matter is an operating bar in downtown Boise, Idaho. During the

pendency of this matter in November of 2018, two bars that are located in downtown Boise,

closed for remodeling, specifically, Dirty Little Roddys and China Blue Nightclub. These two

bars are in direct competition with Debtor. The Debtor has seen a substantial increase in sales

during the closures. In November of 2018, Debtor had a ten percent (10%) increase in sales. In

December of 2018, Debtor had an eighty percent (80%) increase in sales. In January of 2019,



DEBTOR’S MOTION TO DISMISS – PAGE 1
Matter: 12971-001
Case 18-01416-TLM          Doc 30    Filed 03/08/19 Entered 03/08/19 09:47:56           Desc Main
                                     Document     Page 2 of 4


Debtor had a fifteen percent (15%) increase in sales.        Initially, the bars were to be closed

through April 2019, but it now appears the China Blue Nightclub will not be re-opening.

          The Debtor believes that with the continued increase in sales and related income, the

Debtor will be able to continue paying its remaining debts without further need of bankruptcy

protection. The Debtor is current on payments to all post-petition creditors, and possesses

sufficient assets and/or increased income to pay the remaining pre-petition debts. Due to the

increased sales revenue, and ability to repay pre-petition creditors, the Debtor does not believe

conversion to Chapter 7 and subsequent liquidation would benefit unsecured creditors. Those

creditors will be fully re-paid through the Debtor’s continued operations – not a Chapter 7

liquidation. Additionally, during the pendency of this Chapter 11 case there have not been any

authorized transfers of property of the Debtor – consequently there do not appear to be 11 U.S.C.

§549 claims for a Chapter 7 Trustee to investigate or pursue.



          Because the Debtor possesses the increased ability to repay its creditors in full without

further need for bankruptcy protection, the Debtor asserts cause exists to dismiss this bankruptcy

case and that the dismissal of this case is in the best interests of the creditors, and requests the

Court enter an order dismissing this case



          DATED this 8th day of March, 2019.

                                                         /s/ Matt Christensen
                                                  MATTHEW T. CHRISTENSEN
                                                  Attorney for Debtor in Possession




DEBTOR’S MOTION TO DISMISS – PAGE 2
Matter: 12971-001
Case 18-01416-TLM          Doc 30    Filed 03/08/19 Entered 03/08/19 09:47:56          Desc Main
                                     Document     Page 3 of 4



                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of March, 2019, I filed the foregoing MOTION
TO DISMISS electronically through the CM/ECF system, which caused the following parties to
be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

          Brett R. Cahoon                             ustp.region18.bs.ecf@usdoj.gov
          Matthew T. Christensen                      mtc@angstman.com.
          Kimbell D. Gourley                          kgourley@idalaw.com
          Chad Moody                                  chad@angstman.com
          Derrick J. O’Neill                          doneill@idalaw.com


          Any others as listed on the Court’s ECF Notice.

     I FURTHER CERTIFY that on such date I served the foregoing on the following non-
CM/ECF Registered Participants via U.S. Mail, postage prepaid:

          See attached mailing matrix.



                                                       /s/ Matt Christensen
                                                 Matthew T. Christensen




DEBTOR’S MOTION TO DISMISS – PAGE 3
Matter: 12971-001
Label Matrix forCase
                  local 18-01416-TLM
                        noticing       Doc 30
                                           ALSCO Filed 03/08/19 Entered 03/08/19 09:47:56
                                                                                 ASCAP          Desc Main
0976-1                                          Document
                                           2254 EAST BRANIFF  Page 4 of 4        250 W 57TH STREET
Case 18-01416-TLM                           BOISE, ID 83716-9613                   NEW YORK, NY 10107-1300
District of Idaho
Boise
Fri Mar 8 09:43:44 MST 2019
Alsco, Inc.                                 COLE ARCHITECTS, PLLC                  COZAKOS LAW, PLLC
c/o Derrick J. O’Neill                      1008 W MAIN STREET                     398 S 9TH STREET STE 240
225 N 9th Street                            BOISE, ID 83702-5705                   BOISE, ID 83702-7169
Suite 820
Boise, ID 83702-5778

Brett R Cahoon                              Matthew Todd Christensen               Fatty’s Bar LLC
OFFICE OF THE US TRUSTEE US DEPT            Angstman Johnson, PLLC                 800 Idaho Street
720 Park Blvd., Ste. 220                    199 N. Capitol Blvd., Ste. 200         Boise, ID 83702-5877
Boise, ID 83712-7785                        Boise, ID 83702-6197


Kimbell D Gourley                           ICCU VISA                              IDAHO CENTRAL CREDIT UNION
POB 1097                                    4400 CENTRAL WAY                       4400 CENTRAL WAY
Boise, ID 83701-1097                        POCATELLO, ID 83202-5096               CHUBBUCK, ID 83202-5096



IMPACT WIRELESS                             INTERNAL REVENUE SERVICE               Idaho Central Credit Union
8620 W EMERALD STE 100                      178 S RIO GRANDE                       Jones Gledhill
BOISE, ID 83704-4838                        MAIL STOP: 5021                        225 N 9th Street
                                            SALT LAKE CITY, UT 84101-1587          Suite 820
                                                                                   Boise, ID 83702-5778

Chad Moody                                  NCR CORPORATION                        NCR CORPORATION
Angstman Johnson                            3925 BROOKSIDE PARKWAY                 PO BOX 198755
199 N. Capitol Blvd., Ste. 200              ALPHARETTA, GA 30022-4429              ATLANTA, GA 30384-8755
Boise, ID 83702-6197


Derrick J O’Neill                           RON PETERSON, CPA                      STEVE MASONHEIMER
Jones Gledhill Fuhrman Gourley, PA          3100 S VISTA AVE. #102                 1797 FLOATING FEATHER
225 N. 9th St. Ste 820                      BOISE, ID 83705-7368                   EAGLE, ID 83616-3717
Boise, ID 83702-5778


THE DRINK                                   US Trustee                             End of Label Matrix
1573 S LAKEMOOR WAY                         Washington Group Central Plaza         Mailable recipients      22
EAGLE, ID 83616-6357                        720 Park Blvd, Ste 220                 Bypassed recipients       0
                                            Boise, ID 83712-7785                   Total                    22
